          Case 2:20-cv-00195-JAM-CKD Document 119 Filed 12/16/20 Page 1 of 3


 1   THOMAS J. SCHMITZ
     DIANNE MALLIA
 2
     1753 Woodleaf Circle
 3   Roseville, CA 95747
     (707) 694-8158 tsfoot49@gmail.com
 4   Plaintiffs, Pro Se
 5
     BRUCE E. SALENKO, Bar No. 106267
 6   VANESSA N. RAVEN, Bar No. 294276
     LOW McKINLEY & SALENKO, LLP
 7   2150 River Plaza Drive, Suite 250
 8   Sacramento, CA 95833 Telephone: (916) 231-2400

 9                              UNITED STATES DISTRICT COURT
10

11                             EASTERN DISTRICT OF CALIFORNIA
12      THOMAS SCHMITZ, et al.,
                                                               2:20-cv00195-JAM-CKD
13
                                               Plaintiffs,     STIPULATION AND
14                            vs.                              [PROPOSED] ORDER
                                                               EXTENDING DEADLINE TO
15       A. ASMAN, et al.,                                     DEFENDANT STEPHEN
16                                                             DENIGRIS, M.D.’S FURTHER
                                                               RESPONSES TO PLAINTIFFS’
17                                                             REQUEST FOR PRODUCTION
                                             Defendants.       OF DOCUMENTS, SET ONE
18

19                                                             Judge: The Honorable Carolyn
                                                               K. Delaney
20

21                                                             Trial Date: N/A

22                                                             Action Filed: January 27, 2020
23

24
                   Plaintiffs Thomas J. Schmitz and Dianne Mallia (“Plaintiffs”), and Defendant
25
     Stephen DeNigris, M. D., stipulate and agree that Defendant DeNigris may have until January 1,
26
     2021, to file further responses to Plaintiffs Request for Production of Documents, Set One served
27
     on Defendant August 27, 2020. The Parties agree that good cause exists for the extension to
28
                                                     1

     STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR DEFENDANT STEPHEN DENIGRIS, M.D.’S FURTHER
     RESPONSES TO PLAINTIFFS’ REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
           Case 2:20-cv-00195-JAM-CKD Document 119 Filed 12/16/20 Page 2 of 3


 1   allow further time to meet and confer on the discovery issues.
 2
                    This is the second stipulation between the Parties for an extension of time for
 3
     Defendant to file further responses to Plaintiffs’ Request for Production of Documents, Set One.
 4
     The parties previously stipulated to an extension of time to allow parties further time to meet and
 5
     confer on the discovery issues (ECF No. 84). This stipulation extends Plaintiffs’ current deadline
 6
     to file by thirty-one days.
 7

 8
     Respectfully Submitted,
 9

10   Dated: December 11, 2020                      ____________________
11                                                 Thomas J. Schmitz, Plaintiff
12

13   Dated: December 11, 2020                      _____________________
14                                                 Dianne Mallia, Plaintiff
15

16

17   Dated: December        , 2020                 ___________________
18                                                 Vanessa N Raven, Bar No. 294276
19                                                 Attorney for Defendant Stephen DeNigris, MD
20

21

22

23

24

25

26

27

28
                                                      2

     STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR DEFENDANT STEPHEN DENIGRIS, M.D.’S FURTHER
     RESPONSES TO PLAINTIFFS’ REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
          Case 2:20-cv-00195-JAM-CKD Document 119 Filed 12/16/20 Page 3 of 3


 1                                               ORDER
 2

 3   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 4   Dated:   December 16, 2020

 5                                                   _____________________________________
 6
                                                     CAROLYN K. DELANEY
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3

     STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR DEFENDANT STEPHEN DENIGRIS, M.D.’S FURTHER
     RESPONSES TO PLAINTIFFS’ REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
